     Case 1:16-cv-03156-PAE-RWL Document 141 Filed 01/22/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 TRENT PATTERSON,

                                       Plaintiff,              16 Civ. 3156 (PAE) (RWL)
                        -v-
                                                                         ORDER
 CAPTAIN JOHNSON,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       On January 4, 2021, the Court scheduled a case-management conference for February 5,

2021, and directed the parties to submit any pre-motion letters by January 22, 2021. On January

11, 2021, pro bono counsel for plaintiff Trent Patterson filed notices of the completion of their

limited-scope representation, and withdrew from the case. Dkts. 135–37. Today, defendant

Captain Timothy Johnson filed a pre-motion letter stating his intent to move for summary

judgment on Patterson’s sole remaining claim. Dkt. 138.

       By separate order issued today, the Court has amended its referral of this case to the Hon.

Robert W. Lehrburger, Magistrate Judge, to include a referral for a report and recommendation

on Captain Johnson’s proposed motion for summary judgment and any other such motion. The

Court accordingly directs Captain Johnson to address his letter motion for a pre-motion

conference to Judge Lehrburger.

       The Clerk of Court is respectfully directed to terminate the motion pending at docket 138

and adjourn sine die the conference scheduled for February 5, 2021.
    Case 1:16-cv-03156-PAE-RWL Document 141 Filed 01/22/21 Page 2 of 2




      SO ORDERED.

                                            PaJA.�
                                        __________________________________
                                              PAUL A. ENGELMAYER
                                              United States District Judge
Dated: January 22, 2021
       New York, New York




                                    2
